Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered April 30, 2002, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
The court properly exercised its discretion in admitting evidence of uncharged crimes, since defendant’s modus operandi was sufficiently distinctive and similar to the charged crime (see People v Beam, 57 NY2d 241 [1982]). Defendant’s remaining arguments concerning this evidence are unpreserved and we decline to review them in the interest of justice. Concur— Buckley, P.J., Nardelli, Saxe and Marlow, JJ.